COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION

Cause number:             01-14-00836-CR
Style:                    Michael Bisor
                          v The State of Texas
Date motion filed*:       March 24, 2015
Type of motion:           Motion to extend time for filing appellate brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s Brief

If motion to extend time:
       Original due date:                  December 22, 2014
       Number of extensions granted:           1          Current Due date: February 23, 2015
       Date Requested:                     April 25, 2015

Ordered that motion is:

             Granted
              If document is to be filed, document due: April 27, 2015
                      No further extensions of time will be granted
             Denied
         Appellant’s brief was originally due on December 22, 2014. After the Clerk of
         this Court notified appellant that the brief was late, appellant filed a motion for
         extension of time, which we granted. After the Clerk of this Court sent a second
         notice informing appellant that his brief was once again late, appellant filed this
         motion for extension of time. The motion is granted. No further extensions of
         time will be granted. If appellant’s brief is not filed by April 27, 2015, we will
         abate this appeal in accordance with Texas Rule of Appellate Procedure 38.8(b).

Judge's signature: /s/ Chief Justice Sherry Radack
                
Panel consists of ____________________________________________

Date: April 2, 2015
November 7, 2008 Revision